Exhibit 10.18

 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”) is made and entered into this 29th day
of June, 2005, by and between The November Group Ltd. (the “Advisor”) and
BlastGard International, Inc. (the “Company”).

 

WHEREAS, the Advisor is willing and capable of providing various advisory
services, hereinafter defined, for and on behalf of the Company; and

 

WHEREAS, the Company desires to retain the Advisor as an independent advisor and
the Advisor desires to be retained in that capacity upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Advisory Services. The Company hereby retains the Advisor as an independent
advisor to the Company and the Advisor hereby accepts and agrees to such
retention. The Advisor shall render to the Company such services as set forth on
Exhibit A, attached hereto and by reference incorporated herein.

 

2. Time, Place and Manner of Performance. The Advisor shall be available for
advice and counsel to Company and representatives and agents of the Company at
such reasonable and convenient times and places as may be mutually agreed upon.
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Advisor to any
specific service, shall be determined in the sole discretion of the Advisor.

 

3. Term of Agreement. The Term of this Agreement shall commence on the date of
this Agreement and shall continue for 36 months, unless terminated earlier
pursuant to the provisions herein. The Term of this Agreement may be extended as
mutually agreed by the parties.

 

4. Compensation. In full consideration of the services to be provided for the
Company by the Advisor, as fully set forth in Exhibit A, upon execution of this
Agreement, the Company agrees to compensate Advisor in the manner set forth on
Exhibit B.

 

5. Expenses. The Company shall reimburse the Advisor for reasonable and
necessary expenses incurred in connection with the provision of services under
this Agreement, such as travel, courier, long distance telephone, printing or
similar out-of-pocket expenses, upon presentation by Advisor of an itemized
account of such expenditures. Expenses in excess of $200 must be pre-approved by
the Company.

 

6. Termination. This Agreement may be terminated at any time by either party,
with or without cause, by delivery of written notice of termination by the
terminating party to the non-terminating party. The termination date shall be
effective 60 days after receipt of said written notice of termination.

 

7. Confidentiality. The Advisor recognizes and acknowledges that it has and will
have access to certain confidential information of the Company and its
affiliates that are valuable, special and unique assets and property of the
Company and such affiliates. The Advisor will not, during or after the

 

Page 1



--------------------------------------------------------------------------------

Term of this Agreement, disclose, without the prior written consent or
authorization of the Company, any of such information to any person, except to
authorized representatives of the Advisor or his affiliates, for any reason or
purpose whatsoever. In this regard, the Company agrees that such authorization
or consent to disclosure may be conditioned upon the disclosure being made
pursuant to a secrecy agreement, protective order, provision of statute, rule,
regulation or procedure under which the confidentiality of the information is
maintained in the hands of the person to whom the information is to be disclosed
or in compliance with the terms of a judicial order or administrative process.

 

8. Conflict of Interest. The Advisor shall be free to perform services for other
persons. The Advisor will notify the Company of Advisor’s performance of
consulting services for any other person which could conflict with Advisor’s
obligations under this Agreement. Upon receiving such notice, the Company may
terminate this Agreement or consent to the Advisor’s outside consulting
activities. It is hereby mutually agreed that, for purposes of this Section 8, a
conflict of interest shall consist of the Advisor and/or Howard Safir providing
services to a direct competitor of the Company, and that Howard Safir’s
activities as a security consultant for SafirRosetti and/or ChoicePoint shall
not constitute a conflict unless SafirRosetti and/or ChoicePoint provide
services to a direct competitor of the Company.

 

9. Disclaimer of Responsibility for Acts of the Company. The obligations of
Advisor described in this Agreement consist solely of the furnishing of
information and advice to the Company in the form of services. In no event shall
Advisor be required by this Agreement to represent or make management decisions
for the Company. All final decisions with respect to acts and omissions of the
Company or any affiliates and subsidiaries, shall be those of the Company or its
affiliates, and Advisor shall under no circumstances be liable for any expense
incurred or loss suffered by the Company as a consequence of such acts or
omissions.

 

10. Indemnity. The Company shall protect, defend, indemnify and hold Advisor and
his assigns and attorneys, accountants, employees, officers and directors
harmless from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys’ fees) of every kind and character resulting from or
relating to or arising out of (a) the inaccuracy, non-fulfillment or breach of
any representation, warranty, covenant or agreement made by the Company herein;
or (b) any legal action, including any counterclaim, to the extent it is based
upon alleged facts that, if true, would constitute a breach of any
representation, warranty, covenant or agreement made by the Company herein; or
(c) negligent or willful misconduct of the Company or any employee or agent of
the Company occurring during the Term hereof.

 

11. Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered or sent by registered or
certified mail or overnight courier to the principal office of each party.

 

12. Assignment. This Agreement may not be assigned by either party.

 

13. Applicable Law. It is the intention of the parties hereto that this
Agreement and the performance hereunder and all suits and special proceedings
hereunder be construed in accordance with and under and pursuant to the laws of
the State of Florida and that in any action, special proceeding or other
proceeding that may be brought arising out of, in connection with or by reason
of this Agreement, shall be brought only in a court of competent jurisdiction
within the State of Florida.

 

Page 2



--------------------------------------------------------------------------------

14. Severability and Enforceability. All agreements and covenants contained
herein are severable, and in the event any of them shall be held to be invalid
by any competent court, the Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.

 

15. Entire Agreement. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and supersedes and replaces all prior
understandings, agreements and negotiations between the parties.

 

16. Waiver and Modification. Any waiver, alteration or modification of any of
the provisions of this Agreement shall be valid only if made in writing and
signed by the parties hereto. Any waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by any party.

 

17. Counterparts and Facsimile Signatures. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ADVISOR:   COMPANY: THE NOVEMBER GROUP LTD.   BLASTGARD INTERNATIONAL, INC. By:
 

/s/ Howard Safir

--------------------------------------------------------------------------------

  By:  

/s/ James F. Gordon

--------------------------------------------------------------------------------

    Howard Safir, Chief Executive Officer       James F. Gordon, Chief Executive
Officer Address:   Address: 137 Charles Street   129000 Automobile Blvd., Suite
D Annapolis, Maryland 21401   Clearwater, Florida 33762

 

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

 

THE ADVISOR AGREES TO PROVIDE THE FOLLOWING SERVICES TO THE COMPANY:

 

The Advisor shall provide services to the Company as an independent advisor for
the Company. The Advisor shall perform the following duties:

 

(1) The Advisor will work with the Company to develop and assist in the
implementation of a market penetration strategy in order to enable the Company
to meet its objectives with respect to the U.S. marketplace;

 

(2) The Advisor will assist the Company in developing and sustaining a
systematic effort to bring BlastGard technology to the attention of key
decision-makers in the Department of Defense, the Department of Homeland
Security, New York City Police, Fire and Emergency Services, FBI and other
Police/Fire Organizations in the USA;

 

(3) The Advisor will provide assistance in identifying and developing teaming or
partnering opportunities for the Company; and

 

(4) The Advisor will perform such other services to the Company as mutually
agreed upon by the Company and the Advisor.

 

ADVISOR:   COMPANY: THE NOVEMBER GROUP LTD.   BLASTGARD INTERNATIONAL, INC. By:
 

/s/ Howard Safir

--------------------------------------------------------------------------------

  By:  

/s/ James F. Gordon

--------------------------------------------------------------------------------

    Howard Safir, Chief Executive Officer       James F. Gordon, Chief Executive
Officer

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

 

FOR ALL SERVICES TO BE RENDERED BY THE ADVISOR UNDER THIS AGREEMENT, THE COMPANY
AGREES TO COMPENSATE THE ADVISOR AS FOLLOWS:

 

(1) In return for the performance of services described herein, the Company
agrees to compensate the Advisor by issuing to the Advisor 100,000 shares of
common stock of the Company. The shares of common stock are subject to
restrictions on transfer, as required by applicable federal and state securities
laws.

 

(2) The Company will pay to the Advisor a fee equal to 6% of Net Revenue (as
defined below) actually paid to the Company by new clients or other persons
(each, a “Third Party”) directly introduced by The Advisor under this Agreement.

 

The Company will pay to the Advisor a fee equal to 2.5% of Net Revenue (as
defined below) actually paid to the Company by any Third Party that was not
introduced by The Advisor under this Agreement, if the Company requests in
writing the Advisor’s participation with such relationship, and the Advisor in
fact agrees to and does participate in such relationship.

 

For purposes of this Agreement, the term “Net Revenue” shall mean revenue
actually received by the Company from Third Parties in respect of sales of the
Company’s products and/or services, or license fees, net of taxes payable by the
Company with respect to such amounts and all direct expenses incurred by the
Company in generating such revenue (including, without limitation, expenses paid
to the Advisor pursuant to Section 5 of this Agreement).

 

ADVISOR:   COMPANY: THE NOVEMBER GROUP LTD.   BLASTGARD INTERNATIONAL, INC. By:
 

/s/ Howard Safir

--------------------------------------------------------------------------------

  By:  

/s/ James F. Gordon

--------------------------------------------------------------------------------

    Howard Safir, Chief Executive Officer       James F. Gordon, Chief Executive
Officer

 

Exhibit B